UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Notice to the Market Disclosure of results for the years 2015 and 2014, in accordance to International Financial Reporting Standards (IFRS) Banco Bradesco S.A. (“Bradesco”) announces to its shareholders, clients, collaborators and to the market in general that it prepared complete consolidated financial statements for the years ended December 31, 2015 and 2014, according to the International Financial Reporting Standards - IFRS, in conformity with the pronouncements issued by the International Accounting Standards Board - IASB, pursuant to Resolution 3,786/09 of the Brazilian Monetary Council (CMN) and CVM Rule 457/07. See below, the main changes seen in our consolidated financial statements due to the adoption of IFRS: Comparison between BR GAAP and IFRS - in Reais millions Balance sheet 12/31/2015 12/31/2014 BR GAAP Differences IFRS BR GAAP Differences IFRS Assets Cash and balances with banks 72,092 - 72,092 65,430 - 65,430 Financial assets held for trading 159,623 - 159,623 78,498 - 78,498 Financial assets available for sale 117,519 176 117,695 120,789 173 120,962 Investments held to maturity 40,004 - 40,004 25,071 - 25,071 Assets pledged as collateral 144,490 - 144,490 152,613 - 152,613 Loans and advances to banks 35,620 - 35,620 72,975 - 72,975 Loans and advances to customers 332,784 12,085 344,869 319,059 9,005 328,064 Non-current assets held for sale 1,247 - 1,247 1,006 - 1,006 Investments in associated companies and joint ventures 5,824 (9) 5,815 4,336 (352) 3,984 Property and equipament 5,496 8 5,504 4,647 54 4,701 Intangible assets and goodwill 6,764 646 7,410 6,988 542 7,530 Taxes to be offset 6,817 - 6,817 6,130 - 6,130 Deferred income taxes 49,569 (4,171) 45,398 32,043 (3,655) 28,388 Other assets 41,059 (940) 40,119 36,615 (1,516) 35,099 Total assets Liabilities Deposits from banks 293,903 - 293,903 279,940 - 279,940 Deposits from customers 194,510 - 194,510 210,032 - 210,032 Financial liabilities held for trading 19,346 - 19,346 3,316 - 3,316 Funds from securities issued 109,850 - 109,850 85,030 - 85,030 Subordinated debt 50,283 - 50,283 35,822 - 35,822 Insurance technical provisions and pension plans 170,941 - 170,941 146,559 - 146,559 Other provisions 15,364 - 15,364 13,864 - 13,864 Current income tax liabilities 2,781 - 2,781 3,602 - 3,602 Deferred income tax liabilities 2,840 (2,068) 772 3,274 (2,466) 808 Other liabilities 69,788 8,250 78,038 62,860 6,326 69,186 Shareholders´ equity of controlling Non-controlling interest Total liabilities and shareholders´equity 1) Information presented herein consider amounts calculated pursuant to the accounting practices adopted in Brazil (BR GAAP), which are applicable to financial institutions, in accordance with the regulations of the Brazilian Central Bank, and classified according to the presentation model determined by IFRS; 2) Differences refer to reclassification between accounts and other effects from the adoption of IFRS; and 3) The loan and advances to customers’ portfolio is presented net of provision for impairment losses. See below, reconciliation of Shareholders’ Equity and Net Income for the 2015 and 2014 years: Reconciliation of Shareholders´Equity and Net Income - in R$ millions Differences Shareholders´ Equity Net Income Shareholders´ Equity Net Income 12/31/205 12/31/2014 BR GAAP 1) Adjustment to the recoverable value of loans and advances 3,493 1,821 1,672 122 2) Business combinations 509 184 325 135 3) Hedge accounting adjustments - (307) - 157 Others 152 (38) 14 24 Deferred income tax and social contribution of IFRS differences (2,271) (717) (1,351) (212) IFRS - Attributable to the controlling shareholder Non-controlling shareholder IFRS - Attributable to the controlling and non-controlling shareholder (1) The net income basis for the calculation of dividends and interest on capital paid to shareholders, is originally from BR GAAP, which was released on January 28, 2016. Below is a description of the main changes from the adoption of IFRS: 1) Adjustment to the recoverable value of loans and advances Impairment of loans and advances were established based on the history of losses and other information about the clients of the organization at the balance sheet date and clear evidences that show losses had occurred after the initial recognition of the financial asset. 2) Business combinations Under IFRS, the identifiable assets and liabilities in business combinations and assets delivered as payment combinations were recognized at their fair value. Shares issued in the acquisition were recognized at their fair value on the date the control is transferred. 3) Hedge accounting adjustments These financial instruments were not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date. The complete consolidated financial statements under IFRS, for the years ended December 31, 2015 and 2014, followed by the unqualified opinion of KPMG Independent Auditors, are available on our website www.bradesco.com.br/ir . Cidade de Deus, Osasco, S.P, March 07, 2016 Banco Bradesco S.A. Luiz Carlos Angelotti Managing Director and Investor Relations Officer Should you have any questions or require further information, please contact Mr. Carlos Wagner Firetti, phone 55 11 2194-0921, e-mail 4823.firetti@bradesco.com.br; Mrs. Ivani Benazzi de Andrade, phone 5511 2194-0924, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2194-0920, e-mail: 4823.carlos@bradesco.com.br. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 7, 2016 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
